Pigott, J.
(dissenting). I concur in the majority’s holding that the trial court erred in failing to issue the accomplice-in-fact instruction, because there was a reasonable view of the evidence that Mogavero “participated in an offense based upon some of the same facts or conduct which ma[d]e up the offense on trial” (People v Berger, 52 NY2d 214, 219 [1981]). In my view, however, that error was harmless because there was sufficient corroborating evidence tending to connect defendant to the commission *30of the crime and overwhelming evidence of his guilt.The “corroborative evidence” required by CPL 60.22 (1) “need not be powerful in itself’ (People v Reome, 15 NY3d 188, 191 [2010]). The requirement is met if the evidence “ ‘tends to connect the defendant with the commission of the crime in such a way as may reasonably satisfy the jury that the accomplice is telling the truth’ ” (id. at 191-192, quoting People v Dixon, 231 NY 111, 116 [1921]). Corroborative evidence is only necessary to “connect the defendant with the commission of the crime, not to prove that he committed it. The accomplice testimony, if credited by the jury, may serve the latter purpose” (Reome, 15 NY3d at 192 [citation and internal quotation marks omitted]). Even if the accomplice’s testimony does not, by itself, incriminate the defendant, corroboration may be supplied by proof that “harmoniz[es]” or “supports” that testimony (id. at 194).
The majority acknowledges that “the People presented corroborative evidence,” but asserts that the jury could have discounted Mogavero’s testimony, “determined he was not credible and, found the remaining evidence insufficient to find defendant guilty beyond a reasonable doubt” (majority op at 27). I disagree. Not only did the People independently establish that defendant’s fingerprint and the victim’s blood were on the mop handle — the object that Mogavero claimed defendant struck the victim with — they also established that the victim’s blood was on one of the mop-head fragments that had been scattered around the porch where the victim was found, thereby corroborating Mogavero’s testimony that defendant struck the victim in the head with the mop handle. Police also located a mop fragment in a bush near the porch approximately 8 to 10 feet away from the porch steps, supporting Mogavero’s testimony that defendant was swinging the mop handle like a baseball bat.
Defendant did not deny possessing the mop, telling police in a statement that was read to the jury that he used the handle to “poke” the victim to determine if he was conscious. The jury was, of course, free to reject that explanation, particularly in light of the trial testimony that the mop handle was bent. In addition, the People’s medical examiner testified with a reasonable degree of medical certainty that the “linear patterns” and bruises on the victim’s jawline, chest, shoulder and arm could have been caused by the mop handle.
The compelling forensic evidence that defendant deliberately and brutally attacked the victim with the mop handle evinced defendant’s intent to seriously injure the victim and lent *31credence to Mogavero’s testimony that, earlier in the night, while he was in Velez’s apartment, defendant participated in a similarly vicious assault on the victim with the same intent. Thus, even absent the requested jury instruction, the evidence presented at trial overwhelmingly established defendant’s guilt and I would therefore affirm the conviction.
Chief Judge Lippman and Judges Graffeo, Read and Smith concur with Judge Rivera; Judge Pigott dissents and votes to affirm in an opinion in which Judge Abdus-Salaam concurs.
Order reversed and the indictment as to defendant dismissed, with leave to the People, if they be so advised, to resubmit the charge of manslaughter in the first degree to a grand jury.